


109 HRES 916 IH: Impeaching Manuel L. Real, judge of the

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 916
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Sensenbrenner
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Impeaching Manuel L. Real, judge of the
		  United States District Court for the Central District of California, for high
		  crimes and misdemeanors.
	
	
		That Manuel L. Real, judge of the United
			 States District Court for the Central District of California, is impeached for
			 high crimes and misdemeanors.
		
